UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period: May 31, 2015 Item 1. Reports to Stockholders. Annual Report May 31, 2015 Schooner Fund Class A (SCNAX) Class I (SCNIX) Schooner Hedged Alternative Income Fund Institutional Class (SHAIX) Investment Advisor Schooner Investment Group, LLC 676 East Swedesford Road Suite 130 Wayne, Pennsylvania 19087 Phone: 866-724-5997 Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLE 9 INVESTMENT HIGHLIGHTS 11 SCHEDULE OF INVESTMENTS 17 SCHEDULE OF WRITTEN OPTIONS 30 STATEMENTS OF ASSETS AND LIABILITIES 38 STATEMENTS OF OPERATIONS 40 STATEMENTS OF CHANGES IN NET ASSETS 41 FINANCIAL HIGHLIGHTS 44 NOTES TO FINANCIAL STATEMENTS 48 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 61 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 62 NOTICE OF PRIVACY POLICY & PRACTICES 65 ADDITIONAL INFORMATION 66 Schooner Fund (SCNAX/SCNIX) Annual Shareholder Letter Dear Fellow Shareholders, Our main focus in managing the Schooner Fund (the “Fund”) is to identify the most efficient hedging tactics given the pricing available in the options market. To accomplish this goal, we believe that stringent risk management is essential. For the Fund, risk management means taking on as much equity market exposure as possible, without sacrificing our core downside protection mandate. It also means maintaining a disciplined investment process throughout various performance environments. As we evaluate the opportunity set within the options market, the question we want to answer is, “What will provide the Fund with the greatest downside protection for the cost?”Throughout the past two years, the Fund has utilized index SPDR S&P rust (SPY) puts as the hedging mechanism of choice, with little use of covered calls within the portfolio. This contrasts dramatically to our portfolio positioning three to five years ago, when the Fund had up to 97% covered calls. Our primary reasoning for this long put positioning has been the consistently low pricing level of these options. Our goal is to hedge the portfolio and use what we believe to be the most price-efficient hedges available. Since inception, we have been pleased with the overall performance of the Fund and believe it continues to offer a compelling upside/downside story, as illustrated by the bull/bear beta statistics available on Morningstar.Despite the fact that the risk/reward profile of the Fund over the last year has been very compelling, there is no question that Fund performance over this period has lagged our long-term track record and expectations.The reason for the lackluster performance has been the absolute lack of any real realized volatility, up or down. The pricing level that we pay as buyers of index puts is dependent on the market consensus of how volatile equity markets will be in the future. If the market consensus is that equities will be highly volatile going forward, it costs more to hedge. If that consensus is that equities will be less volatile, hedging costs are cheaper. This market consensus is the implied volatility level. However, actual market volatility (realized volatility) has been consistently lower than these consensus expectations.Although index option implied volatility has been “cheap,” relatively and historically, using these puts as a hedging mechanism involves a negative carry “cost” (the Fund pays option premium) and at times this can become a difficult emotional position to maintain.The two questions for carry positions are: (1) if you are paying, are you paying too much?; and (2) if you are collecting, are you getting paid enough for the risk you are taking? With respect to the Fund, we don’t believe we are paying too much, but the market movements have given little opportunity to prove this. Realized volatility continues to be stubbornly muted and has been the key detractor of returns, which has led to our overall performance being below our expectations.Below is a more detailed explanation of this implied versus realized volatility dynamic. The Chicago Board Options Exchange (CBOE) Volatility Index (VIX) is the most commonly reported measure of implied market volatility. According to the CBOE, VIX “is a key measure of market expectation of near-term volatility conveyed by S&P 500 stock index option prices.” This implied volatility measure can be useful for evaluating what future fluctuations in the S&P 500 may look like. For the last two and a half years (2013-present), the VIX average has been 14.37%. This is well below the long-term average of 20%. This low VIX average indicates that the market consensus over the last couple of 3 years has been that equities will be less volatile going forward than in the past.Equity option prices have therefore been suppressed because it costs less to hedge less volatile markets. This low implied volatility level is one of the main reasons the Fund has favored a long put position through this time period.However, average realized market volatility for the same period (2013-present) has been 11.44%, well below the implied volatility level.The unprecedented low level of realized market volatility over the past couple of years is further illustrated by the following statistics. Since the beginning of 2013, there have been only seven trading days where the market dropped by more than 2%.The last time the S&P 500 had a daily drop greater than 3% was November 9, 2011.Even with respect to the upside, daily market movements have been subdued. The largest up day for this two and a half year period was 2.54%. Equities have continued to rise to higher and higher levels at a very steady pace. In our view, the market environment since 2009 has fostered a mentality and behavior that is hazardous on many levels. Persistent central bank intervention, coupled with a unidirectional and low volatility bull market, has lulled investors into a state of complacency and led to an undervalued appreciation of risk management. This low volatility and undervaluation of risk management contributes to the implied versus realized pricing dynamic described above. However, going forward we believe this could prove very beneficial to those investors who continue to prepare for and hedge against increased equity market volatility and downside risk exposure. Like you, we enjoy short-term results. We also understand that long-term success and superior risk-adjusted performance is driven by process, not emotion. At Schooner Investment Group, LLC, we stick to our disciplined process and time-tested methodologies in implementing the Fund’s investment strategy. We continue to monitor the markets and seek to identify and create the most efficiently hedged portfolio given the current pricing environment. As pricing changes, we change our hedging techniques. We are never married to a position; we simply try to remain agnostic and identify the cheapest part of the curve to hedge and the best instruments to use to hedge. If these dynamics or pricing conditions change, these hedges will no longer be the most efficient, and we will adjust the portfolio accordingly. We are confident in our approach and believe that over a longer time horizon the Fund has the potential to behave in a manner that meets our expectations. We continue to believe volatility is inexpensive and that puts are the best primary hedging mechanism in this environment. The Fund is between 45% and 60% net long while maintaining a robust notional coverage on our hedge (generally 2+ times the assets of the Fund).We expect to maintain a net long exposure with a robust hedge that seeks to provide asymmetry of returns and to safeguard against a true crash. Sincerely, Greg Levinson and Tony Fusco Portfolio Managers Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Below investment grade bonds are subject to greater loss of income and principal. The Fund may also use options and futures 4 contracts, which have risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Fund may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Covered calls may limit the upside potential of a security and puts may obligate the purchase of a security in unfavorable market conditions. Opinions expressed in this letter are those of Schooner Investment Group, LLC (the “Advisor”), are subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Bull/Bear beta is a relative measure of the sensitivity of a fund’s return to positive/negative changes in the benchmark return.The S&P 500 is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe.The SPDR S&P ETF (SPY) is an exchange traded fund that, before expenses, generally corresponds to the price and yield performance of the S&P 500 Index. Options are not suitable for all investors and supporting documentation for any claims will be supplied upon request. An options disclosure document can be obtained by visiting The Options Clearing Corporation’s website at www.optionsclearing.com. Please read it carefully before investing. The Schooner Fund is distributed by Quasar Distributors, LLC. 5 Schooner Hedged Alternative Income Fund (SHAIX) Annual Shareholder Letter Dear Fellow Shareholders, Overview The Schooner Hedged Alternative Income Fund (the “Fund”) was officially launched in November 2014.As its name suggests, the Fund is a mutual fund that attempts to generate income and cash flow for investors in an alternative way to traditional fixed income, while hedging its downside market exposure.The Fund generates alternative income and cash flow through the sale of a diversified basket of far out-of-the-money single name put options, and hedges by buying near-the-money index put options.With the addition of the Fund, Schooner Investment Group, LLC (the “Advisor”) now has option based strategies for two core investor needs, risk-mitigated equity exposure and now, risk-mitigated cash flow. Strategy Description For decades, sophisticated investors have been opportunistically selling far out-of-the-money single name puts as a way to generate potential cash flow.From the founding of the Advisor, we’ve had an interest in developing a hedged version of a single name put writing strategy.In 2013, after assessing that the liquidity and market structure of the mid-cap equity option universe had evolved to acceptable levels, we began incubating the Fund’s strategy and adding the necessary staff and resources to properly manage a second fund. While a generic put selling strategy has natural edge given the generally expensive nature of far out-of-the-money puts, it leaves the put seller vulnerable to a number of risks, most notably selection and concentration risk, as well as the ever present general market decline/crash risk.The Fund was constructed with the goal of minimizing these inherent risks.The Fund systematically sells a highly diversified basket of single name far out-of-the-money puts for income, while simultaneously purchasing cheaper, near-the-money index puts with the goal of hedging against systemic market risk. The cash flow generated from the sales can greatly outweigh the cost to hedge. These cash flows have the added benefit of having no interest rate, credit, or duration risk and are non-correlated to equity market movements. The portfolio is continuously rebalanced, rolling up and down strikes to manage risk.This positioning seeks to keep the Fund equity market neutral.Additionally, the Fund intends to make fixed, 1%, monthly distributions to disburse cash flow as well as mitigate any tax-related issues resulting from a lumpy distribution at year end. Performance We believe the Fund has performed very well since inception (November 28, 2014), somewhat exceeding our expectations due to certain tail winds.The first of these involves an outperformance of the stocks underlying the portfolio of sold single-name puts relative to the S&P 500 index(what we term “positive idiosyncratic performance”).The Fund performed strongly, as the stocks underlying our sold puts tend to be mid-cap sized, growth-oriented companies, which outperformed the broad market over the period.Secondly, volatility pricing was favorable during most of the period, with index put implied volatility priced relatively low and single name put implied volatility priced relatively high.Being able to sell puts at high implied volatilities increased both the amount of premium we were able to take in and the daily amount of decay of those puts.This decay is a significant component of the total return of the Fund, since it represents a gradual decrease in the value of our sold puts.Likewise, being able to buy index puts at cheap 6 prices and dynamically roll these positions has reduced our hedging cost, and given an additional boost to performance.In addition to the strong absolute performance, the Fund displayed evidence of its ability to produce returns uncorrelated to the market, generating small positive returns on days in which the market had large down moves.To illustrate this point, year-to-date, the S&P 500 has had 11 days on which it returned -1% or worse.On those days, the Fund returned an average of +0.12%. Outlook As of the end of the period, the average implied volatility in our sold single name puts was 51%, lower than it had been during most of the period.As such, the static yield of the daily net decay of the portfolio is toward the lower end of our expected range.However, realized decay is only one component of Fund return.As the Fund has exhibited on the limited number of “volatile” (i.e. large negative) days since inception we believe it has great potential to perform well, particularly in a market crash scenario, due to the robust hedge.Furthermore, we believe the index puts that hedge the portfolio may increase in value much faster than the portfolio of sold single name puts because the index puts are so much closer to the money.With recent subpar performance of traditional fixed income and the continued presence of significant downside risk in the asset class, we believe the Fund presents an attractive alternative means to generating cash flow for investor portfolios.We are very excited about the Fund and look forward to serving our shareholders.Thank you for your ongoing trust and confidence. Sincerely, Greg Levinson, Tony Fusco, and Morgan Avitabile Portfolio Managers A portion of the payment you receive each month could be a return of capital. AS SUCH, THE MONEY YOU INVEST COULD BE RETURNED TO YOU TO HELP SATISFY THAT MONTH’S PAYOUT REQUIREMENT. It is also possible for the Fund to suffer substantial investment losses and simultaneously experience additional asset reductions as a result of its distributions to shareholders under its managed-distribution policy. Mutual fund investing involves risk; principal loss is possible. The Fund is non-diversified, which means that a decline in the value of an investment in a single issuer could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Investments in options and other derivative instruments may be more volatile than direct investments in the underlying securities, may involve additional costs and may involve a small initial investment relative to the risk assumed. The Fund’s investments in options could include the loss of the entire premium and the value of the underlying asset.The Fund’s investments in derivatives could create exposure greater than the value of securities in the Fund’s portfolio. Derivatives investments may create economic leverage and can result in losses to the Fund that exceed the original amount invested. Small-, mid- and micro-cap companies may not have the management 7 experience, financial resources, product diversification and competitive strengths of large-cap companies and, therefore, their securities tend to be more volatileand less liquid than the securities of larger, more established companies.The value of put options on exchange traded funds (“ETFs”) sold by the Fund is based on the value of the ETFs underlying the options. The price of an ETF can fluctuate within a wide range, and the value of an option on an ETF may decrease if the prices of the securities owned by the ETF go down. An index ETF may not replicate the performance of a benchmark index it seeks to track. In addition, an ETF is subject to the risk that the market price of the ETF’s shares may trade at a discount to its net asset value or an active trading market for its shares may not develop or be maintained. Trading of an ETF’s shares may be halted, during which time an option may be exercised, exposing the Fund to the risks of directly investing in an ETF’s shares.There can be no assurance that the Fund will grow to or maintain an economically viable size. Must be preceded or accompanied by a prospectus. Diversification does not assure a profit or protect against a loss in a declining market. An “out of the money” put option has a strike price that is lower than the market price of the underlying asset.Duration is a measure of the sensitivity of the price of a fixed-income investment to changes in interest rates.Implied volatility is a concept used in option pricing that represents the expected volatility of the option’s underlying asset over the life of the option. Distributed by Quasar Distributors, LLC. 8 SCHOONER FUNDS Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including advisory fees, distribution and service (12b-1) fees and other fund expenses. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Examples are based on investments of $1,000 invested at the beginning of the period and held for the entire period (12/1/14 – 5/31/15). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. If you purchase Class A shares of the Schooner Fund you will pay a maximum initial sales charge of 4.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which each Fund invests, in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Examples. The Examples include, but are not limited to, advisory fees, 12b-1 fees, fund administration and accounting, custody and transfer agent fees. You may use the information in these lines, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and assumed rates of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balances or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare these 5% hypothetical examples with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second lines of the tables are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 9 SCHOONER FUNDS Expense Example (Continued) (Unaudited) Schooner Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/2014 5/31/2015 12/1/2014–5/31/2015(1) Actual(2) $ 961.80 Hypothetical(3) Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding broker interest and interest expense, your actual cost of investing in the Fund would be $8.46. Excluding broker interest and interest expense, you hypothetical cost of investing in the Fund would be $8.70. Schooner Fund – Class I Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/2014 5/31/2015 12/1/2014–5/31/2015(1) Actual(2) $ 962.80 Hypothetical(3) Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding broker interest and interest expense, your actual cost of investing in the Fund would be $7.29. Excluding broker interest and interest expense, you hypothetical cost of investing in the Fund would be $7.49. Schooner Hedged Alternative Income Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/2014 5/31/2015 12/1/2014–5/31/2015(1) Actual Hypothetical Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 SCHOONER FUND Investment Highlights (Unaudited) The Fund’s primary investment objective is long-term capital appreciation with the generation of moderate current income. The Fund seeks to achieve its investment objective by investing its assets in a diversified portfolio of equity securities of U.S. companies with large market capitalizations (“large-cap companies”). The Fund considers large-cap companies to be those companies with market capitalizations of $5 billion or more. The Fund’s investment strategy consists of a multi-tiered approach, including: 1) managing an equity portfolio of U.S. large-cap companies; 2) selling single issuer call options against long equity positions; 3) selectively purchasing U.S. convertible securities; and 4) purchasing and/or selling combinations of index related puts and put spreads and calls and call spreads. The Fund’s allocation of portfolio assets as of May 31, 2015 is shown below. Allocation of Portfolio Assets (% of Investments) Continued 11 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2015(1) Since Since Inception Inception 1 Year 3 Years 5 Years (8/29/08) (6/22/12) Class A (with sales charge) (8.81)% 1.96% 4.15% 4.56% — Class A (without sales charge) (4.27)% 3.63% 5.17% 5.32% — Class I (4.05)% — — — 3.89% S&P 500 Index 11.81% 19.67% 16.54% 10.01% 19.31% Returns with sales charges reflect the deduction of the current maximum initial sales charge of 4.75% for Class A.Returns without sales charges do not reflect the current maximum sales charges.Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. 12 SCHOONER FUND Investment Highlights (Continued) (Unaudited) Class A Growth of $10,000 Investment Class I Growth of $10,000 Investment 13 SCHOONER HEDGED ALTERNATIVE INCOME FUND Investment Highlights (Unaudited) The Fund’s primary objective is long term appreciation through the generation of income using strategies that have minimal correlation with traditional fixed income markets.The Fund seeks to achieve its investment objective by selling (writing) listed put options on domestic equity securities without regard to market capitalization, including common stocks, preferred stocks and exchange traded funds (“ETFs”) that invest in equity securities or that seek to track U.S. equity indices. The Fund’s allocation of portfolio assets as of May 31, 2015 is shown below. Allocation of Portfolio Assets (% of Investments) Continued 14 SCHOONER HEDGED ALTERNATIVE INCOME FUND Investment Highlights (Continued) (Unaudited) Average Annual Total Returns as of May 31, 2015 Since Inception (11/28/2014) Institutional Class Shares 18.20% Barclays Aggregate Bond Index 1.09% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-724-5997. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown on the graph below and table above assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date excluding any maximum initial sales charges. The graph does not reflect any future performance. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance. One cannot invest directly in an index. 15 SCHOONER HEDGED ALTERNATIVE INCOME FUND Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $10,000 Investment 16 SCHOONER FUND Schedule of Investments May 31, 2015 Shares Value COMMON STOCKS – 96.28% Accommodation – 0.21% Marriott International, Inc. – Class A $ Wyndham Worldwide Corp. Administrative and Support Services – 0.20% Baker Hughes, Inc. Air Transportation – 0.50% American Airlines Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. Ambulatory Health Care Services – 0.23% DaVita HealthCare Partners, Inc. (a) Quest Diagnostics, Inc. Apparel Manufacturing – 0.27% PVH Corp. VF Corp. Beverage and Tobacco Product Manufacturing – 3.29% Altria Group, Inc. Brown-Forman Corp. – Class B Coca-Cola Company Coca-Cola Enterprises, Inc. Lorillard, Inc. Molson Coors Brewing Co. – Class B PepsiCo, Inc. Philip Morris International, Inc. Reynolds American, Inc. Broadcasting (except Internet) – 2.81% CBS Corp. – Class B Comcast Corp. – Class A DIRECTV (a) Discovery Communications, Inc. – Class A (a) Scripps Networks Interactive, Inc. – Class A The accompanying notes are an integral part of these financial statements. 17 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Broadcasting (except Internet) – 2.81% (Continued) Time Warner Cable, Inc. $ Viacom, Inc. – Class B Walt Disney Co. Building Material and Garden Equipment and Supplies Dealers – 1.23% Home Depot, Inc. Lowe’s Companies, Inc. Chemical Manufacturing – 11.00% Abbott Laboratories AbbVie, Inc. Actavis PLC (a)(b) Air Products & Chemicals, Inc. Alexion Pharmaceuticals, Inc. (a) Bristol-Myers Squibb Co. Celgene Corp. (a) CF Industries Holdings, Inc. Colgate-Palmolive Co. Dow Chemical Co. Eastman Chemical Co. Ecolab, Inc. EI du Pont de Nemours & Co. Eli Lilly & Co. Gilead Sciences, Inc. (a) Johnson & Johnson LyondellBasell Industries NV – Class A (b) Mallinckrodt PLC (a)(b) Mead Johnson Nutrition Co. Merck & Co., Inc. Monsanto Co. Mosaic Co. Mylan NV (a)(b) Perrigo Co. PLC (b) Pfizer, Inc. PPG Industries, Inc. Praxair, Inc. Zoetis, Inc. The accompanying notes are an integral part of these financial statements. 18 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Clothing and Clothing Accessories Stores – 0.51% Gap, Inc. $ Nordstrom, Inc. TJX Companies, Inc. Computer and Electronic Product Manufacturing – 10.13% Agilent Technologies, Inc. Amphenol Corp. – Class A Analog Devices, Inc. Apple, Inc. Applied Materials, Inc. Avago Technologies Ltd. (b) Cisco Systems, Inc. Danaher Corp. EMC Corp. Hewlett-Packard Co. Intel Corp. L-3 Communications Holdings, Inc. Micron Technology, Inc. (a) NetApp, Inc. Northrop Grumman Corp. NVIDIA Corp. QUALCOMM, Inc. Raytheon Co. Rockwell Automation, Inc. SanDisk Corp. Seagate Technology PLC (b) St. Jude Medical, Inc. Texas Instruments, Inc. Thermo Fisher Scientific, Inc. Tyco International PLC (b) Western Digital Corp. Xilinx, Inc. Couriers and Messengers – 0.81% FedEx Corp. United Parcel Service, Inc. – Class B Credit Intermediation and Related Activities – 8.06% American Express Co. Ameriprise Financial, Inc. The accompanying notes are an integral part of these financial statements. 19 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Credit Intermediation and Related Activities – 8.06% (Continued) Bank of America Corp. $ Bank of New York Mellon Corp. BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Discover Financial Services Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp M&T Bank Corp. Northern Trust Corp. PNC Financial Services Group, Inc. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. Visa, Inc. – Class A Wells Fargo & Co. Data Processing, Hosting and Related Services – 0.40% Automatic Data Processing, Inc. Citrix Systems, Inc. (a) Fidelity National Information Services, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 2.15% AMETEK, Inc. Corning, Inc. Dover Corp. Emerson Electric Co. General Electric Co. Whirlpool Corp. Electronics and Appliance Stores – 0.14% Best Buy Co., Inc. Fabricated Metal Product Manufacturing – 0.28% Parker-Hannifin Corp. Pentair PLC (b) Stanley Black & Decker, Inc. The accompanying notes are an integral part of these financial statements. 20 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Food and Beverage Stores – 0.31% Kroger Co. $ Whole Foods Market, Inc. Food Manufacturing – 1.40% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Hormel Foods Corp. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. – Class A Tyson Foods, Inc. – Class A Food Services and Drinking Places – 1.13% Chipotle Mexican Grill, Inc. (a) McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. Furniture and Home Furnishings Stores – 0.07% Bed Bath & Beyond, Inc. (a) Furniture and Related Product Manufacturing – 0.27% Johnson Controls, Inc. General Merchandise Stores – 2.23% Costco Wholesale Corp. Dollar General Corp. Kohl’s Corp. Macy’s, Inc. Target Corp. Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.77% CVS Health Corp. Express Scripts Holdings Co. (a) McKesson Corp. The accompanying notes are an integral part of these financial statements. 21 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Health and Personal Care Stores – 1.77% (Continued) Walgreens Boots Alliance, Inc. $ Hospitals – 0.25% HCA Holdings, Inc. (a) Insurance Carriers and Related Activities – 6.50% ACE Ltd. (b) Aetna, Inc. Aflac, Inc. Allstate Corp. American International Group, Inc. Anthem, Inc. Aon PLC (b) Berkshire Hathaway, Inc. – Class B (a) Chubb Corp. Cigna Corp. Hartford Financial Services Group, Inc. Humana, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. Travelers Companies, Inc. UnitedHealth Group, Inc. Leather and Allied Product Manufacturing – 0.52% NIKE, Inc. – Class B Machinery Manufacturing – 1.95% Cameron International Corp. (a) Caterpillar, Inc. Cummins, Inc. Deere & Co. FMC Technologies, Inc. (a) Ingersoll-Rand PLC (b) Lam Research Corp. National Oilwell Varco, Inc. United Technologies Corp. The accompanying notes are an integral part of these financial statements. 22 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Management of Companies and Enterprises – 0.06% AES Corp. $ Merchant Wholesalers, Durable Goods – 0.47% Delphi Automotive PLC (b) TE Connectivity Ltd. (b) Xerox Corp. Merchant Wholesalers, Nondurable Goods – 1.53% Cardinal Health, Inc. Procter & Gamble Co. Ralph Lauren Corp. Sysco Corp. Mining (except Oil and Gas) – 0.15% Freeport-McMoRan, Inc. Newmont Mining Corp. Miscellaneous Manufacturing – 1.77% 3M Co. Baxter International, Inc. Becton Dickinson & Co. Boston Scientific Corp. (a) Coach, Inc. Estee Lauder Companies, Inc. Stryker Corp. Zimmer Holdings, Inc. Miscellaneous Store Retailers – 0.07% Staples, Inc. Motion Picture and Sound Recording Industries – 0.56% Netflix, Inc. (a) Time Warner, Inc. The accompanying notes are an integral part of these financial statements. 23 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Nonstore Retailers – 1.34% Amazon.com, Inc. (a) $ eBay, Inc. (a) Oil and Gas Extraction – 1.79% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. EOG Resources, Inc. Hess Corp. Noble Energy, Inc. Occidental Petroleum Corp. Phillips 66 Other Information Services – 3.03% Facebook, Inc. – Class A (a) Google, Inc. – Class A (a) Paper Manufacturing – 0.44% International Paper Co. Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing – 3.68% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Tesoro Corp. Valero Energy Corp. Plastics and Rubber Products Manufacturing – 0.33% Illinois Tool Works, Inc. Newell Rubbermaid, Inc. The accompanying notes are an integral part of these financial statements. 24 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Primary Metal Manufacturing – 0.20% Alcoa, Inc. $ Nucor Corp. Professional, Scientific, and Technical Services – 3.81% Accenture PLC – Class A (b) Amgen, Inc. Biogen, Inc. (a) Cognizant Technology Solutions Corp. – Class A (a) International Business Machines Corp. MasterCard, Inc. – Class A Nielsen NV (b) Omnicom Group, Inc. Salesforce.com, Inc. (a) Yahoo!, Inc. (a) Publishing Industries (except Internet) – 4.14% Adobe Systems, Inc. (a) Autodesk, Inc. (a) CA, Inc. Electronic Arts, Inc. (a) Intuit, Inc. McGraw Hill Financial, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. Twenty-First Century Fox, Inc. – Class A Rail Transportation – 0.77% CSX Corp. Kansas City Southern Norfolk Southern Corp. Union Pacific Corp. Real Estate – 0.08% CBRE Group, Inc. – Class A (a) Rental and Leasing Services – 0.05% United Rentals, Inc. (a) The accompanying notes are an integral part of these financial statements. 25 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.62% BlackRock, Inc. $ Charles Schwab Corp. CME Group, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. Invesco Ltd. (b) Medtronic PLC (b) Morgan Stanley Support Activities for Mining – 1.35% ConocoPhillips Halliburton Co. Schlumberger Ltd. (b) Support Activities for Transportation – 0.14% C.H. Robinson Worldwide, Inc. Expedia, Inc. Telecommunications – 2.30% AT&T, Inc. CenturyLink, Inc. Level 3 Communications, Inc. (a) Verizon Communications, Inc. Transportation Equipment Manufacturing – 2.94% Boeing Co. BorgWarner, Inc. Eaton Corp. PLC (b) Ford Motor Co. General Dynamics Corp. General Motors Co. Harley-Davidson, Inc. Honeywell International, Inc. Lockheed Martin Corp. PACCAR, Inc. Textron, Inc. The accompanying notes are an integral part of these financial statements. 26 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value Utilities – 3.42% Ameren Corp. $ American Electric Power Co., Inc. CenterPoint Energy, Inc. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. EQT Corp. Eversource Energy Exelon Corp. FirstEnergy Corp. Kinder Morgan, Inc. NextEra Energy, Inc. NiSource, Inc. NRG Energy, Inc. PG&E Corp. PPL Corp. Public Service Enterprise Group, Inc. Sempra Energy Southern Co. Spectra Energy Corp. Xcel Energy, Inc. Waste Management and Remediation Services – 0.20% Republic Services, Inc. Waste Management, Inc. Water Transportation – 0.31% Carnival Corp. (b) Royal Caribbean Cruises Ltd. (b) Wholesale Electronic Markets and Agents and Brokers – 0.11% Genuine Parts Co. Total Common Stocks (Cost $221,236,226) The accompanying notes are an integral part of these financial statements. 27 SCHOONER FUND Schedule of Investments (Continued) May 31, 2015 Shares Value REAL ESTATE INVESTMENT TRUSTS – 0.20% Host Hotels & Resorts, Inc. $ Weyerhaeuser Co. Total Real Estate Investment Trusts (Cost $525,558) Contracts PURCHASED OPTIONS – 1.02% Put Options – 1.02% SPDR S&P 500 ETF Expiration: June 2015, Exercise Price: $197.00 (a) Expiration: June 2015, Exercise Price: $198.00 (a) Expiration: June 2015, Exercise Price: $200.00 (a) Expiration: June 2015, Exercise Price: $207.00 (a) Total Purchased Options (Cost $3,785,310) Total Investments (Cost $225,547,094) – 97.50% Other Assets in Excess of Liabilities – 2.50% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: NV Naamoloze Vennootschap is the Dutch term for a public limited liability company. Ltd. Limited Liability Company. PLC Public Limited Company. The accompanying notes are an integral part of these financial statements. 28 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Investments May 31, 2015 Contracts Value PURCHASED OPTIONS – 0.23% Put Options – 0.23% SPDR S&P rust Expiration:June 2015, Exercise Price: $205.00 (a) $ Expiration:June 2015, Exercise Price: $206.50 (a) Total Purchased Options (Cost $151,873) Total Investments (Cost $151,873) – 0.23% Other Assets in Excess of Liabilities* – 99.77% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. * All or a portion of this amount is pledged as collateral for written options. The cash value held as collateral was $3,774,540 at May 31, 2015. See Note 2 in Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 29 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options May 31, 2015 Contracts Value Put Options Acceleron Pharma, Inc. Expiration: June, 2015, Exercise Price: $30.00 87 $ Achillion Pharmaceuticals, Inc. Expiration: July, 2015, Exercise Price: $8.00 AECOM Expiration: June, 2015, Exercise Price: $27.50 62 Expiration: June, 2015, Exercise Price: $30.00 70 Agios Pharmaceuticals, Inc. Expiration: June, 2015, Exercise Price: $105.00 15 Akorn, Inc. Expiration: July, 2015, Exercise Price: $40.00 50 Alkermes PLC Expiration: June, 2015, Exercise Price: $55.00 30 Altera Corp. Expiration: June, 2015, Exercise Price: $38.00 Expiration: June, 2015, Exercise Price: $40.00 50 Ambarella, Inc. Expiration: June, 2015, Exercise Price: $75.00 15 American Airlines Group, Inc. Expiration: June, 2015, Exercise Price: $39.00 50 Expiration: June, 2015, Exercise Price: $40.50 Anacor Pharmaceuticals, Inc. Expiration: July, 2015, Exercise Price: $45.00 83 Antero Resources Corp. Expiration: June, 2015, Exercise Price: $35.00 Apollo Education Group, Inc. Expiration: July, 2015, Exercise Price: $14.00 ARIAD Pharmaceuticals, Inc. Expiration: June, 2015, Exercise Price: $8.00 Array BioPharma, Inc. Expiration: June, 2015, Exercise Price: $6.00 Atwood Oceanics, Inc. Expiration: June, 2015, Exercise Price: $30.00 26 Expiration: July, 2015, Exercise Price: $27.50 Avon Products, Inc. Expiration: July, 2015, Exercise Price: $6.00 Axalta Coating Systems Ltd. Expiration: June, 2015, Exercise Price: $30.00 Big Lots, Inc. Expiration: June, 2015, Exercise Price: $40.00 42 BioMarin Pharmaceutical, Inc. Expiration: July, 2015, Exercise Price: $110.00 35 Expiration: July, 2015, Exercise Price: $115.00 15 The accompanying notes are an integral part of these financial statements. 30 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options (Continued) May 31, 2015 Contracts Value Burlington Stores, Inc. Expiration: June, 2015, Exercise Price: $50.00 75 $ Caesars Entertainment Corp. Expiration: July, 2015, Exercise Price: $8.00 California Resources Corp. Expiration: June, 2015, Exercise Price: $7.00 Expiration: July, 2015, Exercise Price: $7.00 Carrizo Oil & Gas, Inc. Expiration: June, 2015, Exercise Price: $45.00 30 Celldex Therapeutics, Inc. Expiration: June, 2015, Exercise Price: $23.00 Cempra, Inc. Expiration: June, 2015, Exercise Price: $30.00 40 Expiration: July, 2015, Exercise Price: $30.00 45 Chart Industries, Inc. Expiration: June, 2015, Exercise Price: $30.00 87 Chesapeake Energy Corp. Expiration: July, 2015, Exercise Price: $13.00 Chicago Bridge & Iron Co. NV Expiration: June, 2015, Exercise Price: $50.00 50 Ciena Corp. Expiration: June, 2015, Exercise Price: $20.00 56 Clovis Oncology, Inc. Expiration: June, 2015, Exercise Price: $75.00 50 Cobalt International Energy, Inc. Expiration: July, 2015, Exercise Price: $9.00 Community Health Systems, Inc. Expiration: July, 2015, Exercise Price: $48.50 70 CONSOL Energy, Inc. Expiration: June, 2015, Exercise Price: $27.00 Continental Resources, Inc. Expiration: June, 2015, Exercise Price: $40.00 93 Expiration: July, 2015, Exercise Price: $40.00 35 Deckers Outdoor Corp. Expiration: June, 2015, Exercise Price: $65.00 45 Denbury Resources, Inc. Expiration: July, 2015, Exercise Price: $6.00 Diamond Offshore Drilling, Inc. Expiration: June, 2015, Exercise Price: $29.25 77 Ebix, Inc. Expiration: June, 2015, Exercise Price: $35.00 30 Endurance International Group Holdings, Inc. Expiration: July, 2015, Exercise Price: $17.50 Ensco PLC Expiration: June, 2015, Exercise Price: $22.00 The accompanying notes are an integral part of these financial statements. 31 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options (Continued) May 31, 2015 Contracts Value EP Energy Corp. Expiration: July, 2015, Exercise Price: $10.00 $ Esperion Therapeutics, Inc. Expiration: July, 2015, Exercise Price: $90.00 30 Exterran Holdings, Inc. Expiration: June, 2015, Exercise Price: $30.00 Finisar Corp. Expiration: June, 2015, Exercise Price: $19.00 75 FMSA Holdings, Inc. Expiration: June, 2015, Exercise Price: $7.50 Freeport-McMoRan, Inc. Expiration: June, 2015, Exercise Price: $18.50 GameStop Corp. Expiration: June, 2015, Exercise Price: $35.50 35 Genworth Financial, Inc. Expiration: June, 2015, Exercise Price: $7.50 G-III Apparel Group Ltd. Expiration: June, 2015, Exercise Price: $52.50 40 GoPro, Inc. Expiration: June, 2015, Exercise Price: $48.00 35 Green Plains, Inc. Expiration: June, 2015, Exercise Price: $27.00 10 Expiration: June, 2015, Exercise Price: $28.00 45 Groupon, Inc. Expiration: June, 2015, Exercise Price: $6.00 Expiration: June, 2015, Exercise Price: $6.00 Guess? Inc. Expiration: June, 2015, Exercise Price: $16.00 Guidewire Software, Inc. Expiration: June, 2015, Exercise Price: $45.00 80 Gulfport Energy Corp. Expiration: July, 2015, Exercise Price: $40.00 80 Halozyme Therapeutics, Inc. Expiration: June, 2015, Exercise Price: $15.00 HCA Holdings, Inc. Expiration: July, 2015, Exercise Price: $75.00 70 Herbalife Ltd. Expiration: July, 2015, Exercise Price: $42.50 60 Hertz Global Holdings, Inc. Expiration: June, 2015, Exercise Price: $18.00 70 Horizon Pharma PLC Expiration: June, 2015, Exercise Price: $24.00 86 Expiration: June, 2015, Exercise Price: $28.00 33 Imperva, Inc. Expiration: June, 2015, Exercise Price: $50.00 25 The accompanying notes are an integral part of these financial statements. 32 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options (Continued) May 31, 2015 Contracts Value Incyte Corp. Expiration: June, 2015, Exercise Price: $90.00 11 $ Expiration: June, 2015, Exercise Price: $95.00 45 Infoblox, Inc. Expiration: June, 2015, Exercise Price: $22.50 Insys Therapeutics, Inc. Expiration: June, 2015, Exercise Price: $50.00 32 Intercept Pharmaceuticals, Inc. Expiration: June, 2015, Exercise Price: $225.00 4 Expiration: July, 2015, Exercise Price: $240.00 3 Intrexon Corp. Expiration: July, 2015, Exercise Price: $35.00 75 InvenSense, Inc. Expiration: June, 2015, Exercise Price: $13.00 Isis Pharmaceuticals, Inc. Expiration: June, 2015, Exercise Price: $58.00 55 J.C. Penney Company, Inc. Expiration: June, 2015, Exercise Price: $7.50 Expiration: June, 2015, Exercise Price: $8.00 JetBlue Airways Corp. Expiration: June, 2015, Exercise Price: $18.00 Joy Global, Inc. Expiration: June, 2015, Exercise Price: $36.50 King Digital Entertainment PLC Expiration: June, 2015, Exercise Price: $13.50 55 Kite Pharma, Inc. Expiration: June, 2015, Exercise Price: $40.00 37 Lannet Company, Inc. Expiration: June, 2015, Exercise Price: $50.00 35 LendingClub Corp. Expiration: July, 2015, Exercise Price: $17.00 Matador Resources Co. Expiration: June, 2015, Exercise Price: $22.50 40 McDermott International, Inc. Expiration: June, 2015, Exercise Price: $4.00 Expiration: July, 2015, Exercise Price: $4.00 Medicines Co. Expiration: June, 2015, Exercise Price: $24.00 73 Merrimack Pharmaceuticals, Inc. Expiration: July, 2015, Exercise Price: $10.00 Expiration: July, 2015, Exercise Price: $11.00 MGM Resorts International Expiration: June, 2015, Exercise Price: $18.00 Micron Technology, Inc. Expiration: July, 2015, Exercise Price: $26.00 The accompanying notes are an integral part of these financial statements. 33 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options (Continued) May 31, 2015 Contracts Value Nabors Industries Ltd. Expiration: June, 2015, Exercise Price: $14.00 $ Navistar International Corp. Expiration: June, 2015, Exercise Price: $24.00 Neurocrine Biosciences, Inc. Expiration: June, 2015, Exercise Price: $38.00 68 Newfield Exploration Co. Expiration: June, 2015, Exercise Price: $33.00 60 NewLink Genetics Corp. Expiration: July, 2015, Exercise Price: $36.00 60 Expiration: July, 2015, Exercise Price: $37.00 40 Noble Corp. PLC Expiration: June, 2015, Exercise Price: $15.50 Expiration: June, 2015, Exercise Price: $16.00 Expiration: June, 2015, Exercise Price: $16.00 70 Nu Skin Enterprises, Inc. Expiration: June, 2015, Exercise Price: $48.00 35 Ophthotech Corp. Expiration: June, 2015, Exercise Price: $45.00 85 OPKO Health, Inc. Expiration: June, 2015, Exercise Price: $16.00 Oxford Industries, Inc. Expiration: June, 2015, Exercise Price: $70.00 35 Patterson-UTI Energy, Inc. Expiration: June, 2015, Exercise Price: $19.00 90 PDC Energy, Inc. Expiration: June, 2015, Exercise Price: $50.00 25 Pioneer Natural Resources Co. Expiration: June, 2015, Exercise Price: $139.00 40 Post Holdings, Inc. Expiration: June, 2015, Exercise Price: $40.00 Prothena Corp. PLC Expiration: June, 2015, Exercise Price: $30.00 82 PTC Therapeutics, Inc. Expiration: June, 2015, Exercise Price: $45.00 35 Qualys, Inc. Expiration: June, 2015, Exercise Price: $35.00 42 Range Resources Corp. Expiration: June, 2015, Exercise Price: $52.50 50 Receptos, Inc. Expiration: June, 2015, Exercise Price: $135.00 7 Expiration: July, 2015, Exercise Price: $140.00 21 Relypsa, Inc. Expiration: June, 2015, Exercise Price: $30.00 45 The accompanying notes are an integral part of these financial statements. 34 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options (Continued) May 31, 2015 Contracts Value Rite Aid Corp. Expiration: July, 2015, Exercise Price: $8.00 $ Rowan Companies PLC Expiration: June, 2015, Exercise Price: $21.00 RPC, Inc. Expiration: July, 2015, Exercise Price: $13.00 Scientific Games Corp. Expiration: July, 2015, Exercise Price: $12.00 Seadrill Ltd. Expiration: July, 2015, Exercise Price: $11.00 Sears Holdings Corp. Expiration: June, 2015, Exercise Price: $33.00 25 Expiration: June, 2015, Exercise Price: $35.00 16 SM Energy Co. Expiration: June, 2015, Exercise Price: $50.00 25 Expiration: July, 2015, Exercise Price: $45.00 30 Southwestern Energy Co. Expiration: June, 2015, Exercise Price: $24.00 Splunk, Inc. Expiration: June, 2015, Exercise Price: $58.50 32 Expiration: June, 2015, Exercise Price: $62.00 10 Tenet Healthcare Corp. Expiration: July, 2015, Exercise Price: $43.00 35 Expiration: July, 2015, Exercise Price: $46.50 35 TESARO, Inc. Expiration: June, 2015, Exercise Price: $50.00 35 Tetraphase Pharmaceuticals, Inc. Expiration: June, 2015, Exercise Price: $35.00 42 Theravance, Inc. Expiration: June, 2015, Exercise Price: $13.00 94 Tidewater, Inc. Expiration: June, 2015, Exercise Price: $22.50 Transocean Ltd. Expiration: June, 2015, Exercise Price: $17.00 Twitter, Inc. Expiration: June, 2015, Exercise Price: $35.00 35 United Continental Holdings, Inc. Expiration: June, 2015, Exercise Price: $50.00 United States Steel Corp. Expiration: June, 2015, Exercise Price: $22.00 76 Universal Display Corp. Expiration: June, 2015, Exercise Price: $49.00 35 VASCO Data Security International, Inc. Expiration: June, 2015, Exercise Price: $25.00 65 The accompanying notes are an integral part of these financial statements. 35 SCHOONER HEDGED ALTERNATIVE INCOME FUND Schedule of Written Options (Continued) May 31, 2015 Contracts Value Veeva Systems, Inc. Expiration: June, 2015, Exercise Price: $25.00 65 $ Vertex Pharmaceuticals, Inc. Expiration: June, 2015, Exercise Price: $114.00 17 Expiration: June, 2015, Exercise Price: $114.00 40 Expiration: June, 2015, Exercise Price: $117.00 14 Virgin America, Inc. Expiration: June, 2015, Exercise Price: $25.00 32 WageWorks, Inc. Expiration: June, 2015, Exercise Price: $40.00 67 Weatherford International PLC Expiration: June, 2015, Exercise Price: $13.00 Whiting Petroleum Corp. Expiration: June, 2015, Exercise Price: $31.00 82 WisdomTree Investments, Inc. Expiration: June, 2015, Exercise Price: $18.00 Expiration: June, 2015, Exercise Price: $19.00 35 World Wrestling Entertainment, Inc. Expiration: June, 2015, Exercise Price: $12.00 90 WPX Energy, Inc. Expiration: June, 2015, Exercise Price: $12.50 ZIOPHARM Oncology, Inc. Expiration: June, 2015, Exercise Price: $8.00 Total Written Options (Premiums received $866,021) $ The accompanying notes are an integral part of these financial statements. 36 (This Page Intentionally Left Blank.) 37 SCHOONER FUNDS Statements of Assets and Liabilities May 31, 2015 Schooner Hedged Schooner Alternative Fund Income Fund Assets Investment, at value (cost $225,547,094 and $151,873) $ $ Cash at custodian Cash held at broker — Dividends and interest receivable — Receivable for investments sold Receivables for Fund shares sold Other Assets Total Assets Liabilities Written options, at value (premiums received $— and $866,021) — Payable for investments purchased Payable to broker — Payable for Fund shares redeemed — Payable to affiliates Payable to Advisor Payable for distribution fees - Class A — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net assets consist of: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain (loss) ) — Net unrealized appreciation (depreciation) on: Investments and purchased options ) Written options — Net Assets $ $ The accompanying notes are an integral part of these financial statements. 38 SCHOONER FUNDS Statements of Assets and Liabilities (Continued) May 31, 2015 Schooner Hedged Schooner Alternative Fund Income Fund Class A Shares Net Assets $ $
